DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see pages 10-17, filed 21 October 2021, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wagstaff et al. (US 2018/0260234 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 7, 8, 10-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2017/0053208 A1) in view of Wagstaff et al. (US 2018/0260234 A1) and further in view of Padmanabhan et al. (US 2006/0173753 A1).
Regarding claim 1, Krishnamurthy discloses a computer-implemented method (Abstract and figure 12, computer-readable medium used with a processor of a computing device) for classifying usage based on telemetry data for operations on one or more computers, the method comprising: receiving telemetry data for the operations on one or more computers; (Paragraphs 0031 and 0038, selectstream data that can record user interactions and behavior with a web page where web pages are known to be stored on computer servers)	generating a usage graph based on the telemetry data, wherein the usage graph represents one or more sequences of the operations; (Paragraphs 0028 and 0039, directed graph constructed using the selectstream data where the directed graph shows movements by the user and their behavior through links on the web page from a source to destination)	the usage graph comprises a plurality of nodes connected by a plurality of edges; (Paragraph 0039, directed graph is a graph with multiple vertices and multiple directed edges that interconnect various vertices).	Krishnamurthy does not clearly disclose 	an individual edge of the plurality of edges has a count depicting a tendency of the sequence of the operations to occur; and identifying a portion of the usage graph based on one or more counts for one or more (Paragraph 0041) where edges of the graph corresponds to the probability of moving from one node cluster to another based on a count where the count is a number of transitions between clusters (Paragraph 0015).	Wagstaff’s technique of using edges to represent a probability of moving from one node cluster to another based on a count would have been recognized by one of ordinary skill in the art to be applicable to the edges of the directed graph showing movements and behaviors by users through links on a web page of Krishnamurthy and the results would have been predictable in directed edges of a directed graph representing probability of movements and behaviors by users through links on a web page. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Krishnamurthy in view of Wagstaff further discloses comparing the portion the usage graph to a plurality of predefined graphical signatures, wherein the portion of the usage graph is classified based on a match between the portion of the usage graph and a predefined graphical signature (Krishnamurthy, paragraph 0120, determining behavioral similarity between targeted and multiple graph feature vectors and assigning a behavioral attribute based on similarity).	Krishnamurthy in view of Wagstaff does not clearly disclose identifying a usage class associated with the classified portions of the usage graph based on the matching predefined graphical signature, and providing one or more visual representations of the usage class.	Padmanabhan discloses a user-web browser interfaces for receiving queries (Figure 4A and paragraph 0046) where the queries can determine the similarity between directed graphs (Paragraph 0032) and displaying the results of the query (Figure 4B and paragraph 0047).	Padmanabhan’s user-web browser interface for allowing a user to visually query and receive results of the similarity between directed graphs would have been recognized by one of ordinary skill in the art to be applicable to the comparison of graph feature vectors of directed graphs for similarity on behavior between multiple users of Krishnamurthy in view of Wagstaff and the results would have been predictable in a user-web browser interface that allows a user to visually query and receive results on the comparison of directed graphs for similarity of behavior between multiple users. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Krishnamurthy discloses wherein an operation comprises: a user identifier; a timestamp of the operation; and an operation identifier for the operation (Paragraph 0022, clickstream data having user traits, timestamps, and even variables).
Regarding claim 3, Krishnamurthy discloses wherein a usage graph (Krishnamurthy, figure 3, directed graph) comprises: a first node, wherein the first node represents a first operation; (Krishnamurthy, paragraph 0063, one vertex acting as a source data object representing navigation to a web page)	a second node, wherein the second node represents a second operation having occurred subsequent to the first operation based on timestamps of the first operation and the second operation; (Krishnamurthy, paragraph 0063, one vertex acting as a destination data object representing navigation to a different web page)	and an edge, wherein the edge connects from the first node to the second node, the edge representing a sequence of the second operation occurring after the first operation.(Paragraph 0063, directed edge between vertices representing transition between the web pages).
Regarding claim 4, Krishnamurthy discloses generating the first node of the usage graph based on the first operation in the telemetry data; generating the second node of the usage graph based on the second operation in the telemetry data; (Paragraph 0062, vertices in the directed graph created representing the path of travel for web pages)	and generating the edge (Paragraph 0063, the generated directed edge shows the transition between the vertices).
Regarding claim 7, Krishnamurthy discloses wherein the usage class comprises: a content producer; a content consumer (Paragraph 0021, people interacting with a website); and an application administrator.
Regarding claim 8, Wagstaff discloses wherein the usage graph and the plurality of predefined graphical signatures are based on a Markov chain model (Paragraph 0015, Markov chains).
Regarding claim 10, Padmanabhan discloses providing one or more visual representations of the usage graph and at least one of the plurality of predefined graphical signatures through a graphical user interface for visual comparison (Figure 4B and paragraphs 0032 and 0047, display of query results related to the similarity of graphs).
Regarding claims 11 and 16, similar reasoning as discussed in claim 1 is applied. 
Regarding claims 12 and 17, similar reasoning as discussed in claim 2 is applied.
Regarding claims 13 and 18, similar reasoning as discussed in claim 3 is applied.
Regarding claim 14, similar reasoning as discussed in claim 4 is applied.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2017/0053208 A1) in view of Wagstaff et al. (US 2018/0260234 A1) in view of Padmanabhan et al. (US 2006/0173753 A1) and further in view of Amer et al. (US 2019/0304157 A1).
Regarding claim 9, Krishnamurthy in view of Wagstaff and further in view of Padmanabhan discloses all limitations as discussed in claim 1.	Krishnamurthy in view of Wagstaff and further in view of Padmanabhan does not clearly disclose wherein the generation of the usage graph utilizes an unsupervised machine language model that includes clustering of the usage graph.	Amer discloses a graph module for generating graphs that can represent a sequence of events using machine learning techniques (Paragraphs 0126 and 0134).	Amer’s technique of generating graphs that represent a sequence of events using machine learning techniques would have been recognized by one of ordinary skill in the art to be applicable to the graphing of user behavior as they navigate links from a source to destination of Krishnamurthy in view of Wagstaff and further in view of Padmanabhan and the results would have been predictable in the graphing using machine learning techniques of a sequence of user behavior as they navigate links from .
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2017/0053208 A1) in view of Wagstaff et al. (US 2018/0260234 A1) in view of Padmanabhan et al. (US 2006/0173753 A1) in view of Amer et al. (US 2019/0304157 A1) and further in view of Rath (US 2021/0014136 A1).
Regarding claim 21, Krishnamurthy in view of Wagstaff in view of Padmanabhan and further in view of Amer discloses all limitations as discussed in claim 9.	Krishnamurthy in view of Wagstaff in view of Padmanabhan and further in view of Amer does not clearly disclose wherein the unsupervised machine language model includes a technique of clustering hierarchical graph structures to identify similarities.	Rath discloses an unsupervised machine learning technique of hierarchical clustering for determining similarity between topics (Paragraph 0030).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 2017/0053208 A1) in view of Wagstaff et al. (US 2018/0260234 A1) in view of Padmanabhan et al. (US 2006/0173753 A1) in view of Amer et al. (US 2019/0304157 A1) and further in view of Ha et al. (US 2019/0370726 A1).
Regarding claim 22, Krishnamurthy in view of Wagstaff in view of Padmanabhan and further in view of Amer discloses all limitations as discussed in claim 9.	Krishnamurthy in view of Wagstaff in view of Padmanabhan and further in view of Amer does not clearly disclose wherein the unsupervised machine language model includes a technique of using latent variable.	Ha discloses an unsupervised machine learning model that can include a latent variable model (Paragraph 0041).	Krishnamurthy in view of Wagstaff in view of Padmanabhan and further in view of Amer discloses using an unsupervised machine learning technique to generate graphs of user behavior which differed from the claimed substitution of a technique of using latent variable. Ha discloses the substituted technique of using latent variable. As a result, more than one unsupervised machine language model was known in the art. Krishnamurthy in view of Wagstaff in view of Padmanabhan and further in view of Amer‘s unsupervised machine learning technique could have been substituted with Ha’s latent variable model for unsupervised machine learning and the results would have been predictable in the generation of a graph of user behavior using unsupervised machine learning including a latent variable model. Therefore, the claimed subject .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mutalikdesai et al. (US 2021/0026921 A1) discloses edges corresponding to conditional probabilities based on a frequency count.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613